NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued November 29, 2021
                               Decided January 25, 2022

                                        Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 21-1934

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Indiana,
                                               South Bend Division.
      v.
                                               No. 3:19-cr-00110
CHRISTOPHER HIBSHMAN,
     Defendant-Appellant.                      Damon R. Leichty,
                                               Judge.

                                      ORDER

       Christopher Hibshman violated the terms of his supervised release by failing to
notify his probation officer of a change in residence and then absconding for more than
three months. The district court revoked his supervision and sentenced him to
24 months’ imprisonment, to be served consecutively to a previously imposed state
sentence. Hibshman appeals his sentence as procedurally and substantively
unreasonable. We affirm.
No. 21-1934                                                                        Page 2

                                             I

                                            A

       In 2012, Hibshman was convicted in Indiana state court of forging money orders
and sentenced to six years’ imprisonment and two years of probation. Later that year,
he pled guilty in federal court to a firearms offense and received a 27-month prison
term, to be followed by three years’ supervised release. Hibshman served the prison
terms for both convictions—state and federal—and then began serving the federal
supervised release and state probation terms in June 2018.

       Two months later, in August 2018, the U.S. Probation Office moved to revoke
supervision because Hibshman failed to attend drug treatment, missed drug tests, and
tested positive for methamphetamine. The district court revoked Hibshman’s
supervision and sentenced him to 18 months’ imprisonment for the violations.

      With four months remaining on the revocation sentence, Hibshman moved into a
halfway house in Michigan City, Indiana. While there he used an approved trip to
Walmart as an opportunity to escape. The authorities apprehended him six days later.
Hibshman in turn pled guilty to escaping a federal facility, see 18 U.S.C. § 751(a), for
which he received a sentence of 366 days’ imprisonment, to be followed by one year of
supervised release.

       Upon completing this sentence in December 2020, Hibshman was released to his
fiancée’s house to begin his term of supervised release. But soon after, the Indiana state
court revoked his probation on his state forgery conviction due to his federal escape
conviction. Hibshman was ordered to report to the county jail to serve a two-year term
of imprisonment for the state probation violation. He failed to do so. Hibshman instead
moved out of his fiancée’s house and stopped communicating with his federal
probation officer. Authorities found him more than three months later at the scene of a
car accident where he gave a fake name and stated he was a minor.

                                            B

        Hibshman admitted that he violated the terms of his federal supervised release
by failing to notify his probation officer of his change of residence and, separately, by
failing to stay in contact with his probation officer. The violation carried a statutory
maximum of 24 months, and the Probation Office calculated an advisory range of 7–13
months under the Sentencing Guidelines’ policy statements.
No. 21-1934                                                                        Page 3

       The district court sentenced Hibshman to 24 months with no additional term of
supervised release to follow. In so doing, the court expressed concern that Hibshman
absconded, moved without telling his probation officer, and stayed out of touch for
“weeks and months.” The court also found troubling that Hibshman made light of the
seriousness of his violations in his allocution and showed “a continued disregard for
lawful behavior,” indicating that he was not amenable to supervision. The district court
focused on the need to deter criminal conduct and protect the public—“mindful that
18 months on revocation in the past seemingly wasn’t enough” to deter Hibshman. This
most recent misconduct, the court concluded, warranted a 24-month revocation
sentence.

        After the district court announced its intended sentence, defense counsel asked
twice why the sentence was to run consecutively to the state sentence given that the
latter “was imposed for conduct that grew out of the federal sentence.” The court
explained that it was not sentencing Hibshman for the same conduct as the state court.
Rather, the federal revocation sentence followed from Hibshman’s failure to report his
whereabouts or his change of address to the probation officer and his evasion of federal
supervision for more than three months.

      Hibshman now appeals his revocation sentence.

                                            II

       Because Hibshman failed to raise any objections to the factors considered at his
sentencing hearing, our review is deferential. See United States v. Armour, 804 F.3d 859,
866 (7th Cir. 2015) (declining to resolve whether the standard of review for the factors
considered at a revocation hearing should be abuse of discretion or plain error). We
review the substantive reasonableness of a sentence for violating a term of supervised
release with great deference and will uphold that sentence so long as it is not “plainly
unreasonable.” United States v. Jones, 774 F.3d 399, 403 (7th Cir. 2014).

                                            A

       Hibshman first challenges the procedural reasonableness of the imposed
sentence, contending that the district court erred when it sentenced him with the
primary purpose of punishing him rather than enforcing the requirements of 18 U.S.C.
§ 3583(e).
No. 21-1934                                                                            Page 4

        Section 3583 delineates those factors in 18 U.S.C. § 3553(a) that a district court
must consider in modifying the conditions of or revoking supervised release, including
(1) the nature and circumstances of the violation; (2) the defendant’s history and
characteristics; (3) the need of the sentence to deter future crime, protect the public, and
provide the defendant with necessary services such as education and medical
treatment; (4) Sentencing Commission recommendations regarding sentencing range;
(5) Commission policy; and (6) sentence consistency for similar violations. See United
States v. Carter, 408 F.3d 852, 854 (7th Cir. 2005). Absent from this list is the need for the
sentence “to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense.” 18 U.S.C. §§ 3553(a)(2)(A), 3583(e). But our
precedent makes clear that a district court can properly consider these factors so long as
it “focus[es] primarily on the factors that § 3583(e) does mention.” United States v.
Dawson, 980 F.3d 1156, 1163 (7th Cir. 2020).

       The district court made two brief references to “just punishment” and “respect
for the law” in imposing the revocation sentence, but otherwise focused its analysis on
the factors specified by § 3583(e). The court especially emphasized the nature of
Hibshman’s offense, 18 U.S.C. § 3553(a)(1), which included absconding for more than
three months after being ordered to report to county jail and going to “some lengths to
avoid being detected” by lying to authorities about his name. The court also properly
considered Hibshman’s personal history and characteristics, id., including his
continuing history of “disregard of lawful behavior, court orders, [and] court
supervision.” The court similarly underscored the need to deter Hibshman’s future
criminal conduct and to protect the public. 18 U.S.C. § 3553(a)(2)(B)–(C). On this record,
we see no error in the district court’s consideration of the § 3553(a)(2)(A) factors.

                                              B

      Hibshman’s challenge to the substantive reasonableness of his revocation
sentence fares no better.

       Hibshman insists that there is an irrational disconnect between the district
court’s intent to impose “a commensurate sentence that will help deter future crime”
and the decision not to impose an additional term of supervised release. We disagree.
The district court intended the 24-month sentence to get Hibshman’s attention and
deter him from future misconduct. A two-year revocation made sense, the district court
added, because “18 months on revocation in the past seemingly wasn’t enough” to
deter violations of supervised release. There was nothing unreasonable with that
assessment.
No. 21-1934                                                                           Page 5

        The district court’s imposition of an above-Guidelines revocation sentence
likewise did not create an unwarranted disparity with similarly situated violators of
supervised release. The district court “carefully consider[ed] the Guidelines range
before deviating above it.” United States v. Bridgewater, 950 F.3d 928, 936 (7th Cir. 2020).
It therefore “necessarily” gave “significant weight and consideration” to the need to
avoid unwarranted disparities. Id. (quoting United States v. Lockwood, 840 F.3d 896, 904
(7th Cir. 2016)).

       Finally, we see no error in the district court’s decision to run Hibshman’s
sentence consecutively to his state sentence. “[A] sentencing court has discretion to
make a sentence consecutive or concurrent,” including when the sentence is related to
the revocation of supervised release. United States v. Taylor, 628 F.3d 420, 423 (7th Cir.
2010). Hibshman incorrectly claims the interrelated nature of the two sentences required
the district court to run the federal sentence concurrently. But the state and federal
sentences are distinct. Hibshman received the state sentence for escaping from the
halfway house, misconduct that violated the terms of his parole. But his federal
sentence followed the separate and distinct violation of failing to communicate with his
federal probation officer. It was not plainly unreasonable for the district court to run the
revocation sentence consecutively to the state sentence. See U.S.S.G. § 7B1.3(f); Taylor,
628 F.3d at 424.

       For these reasons, we AFFIRM.